Case 1:20-cv-01271-JPH-DLP Document 8 Filed 05/06/20 Page 1 of 2 PageID #: 57




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

BARBARA TULLY, KATHERINE BLACK,                      )
MARK BLACK, SHELLY BROWN,                            )
DAVID CARTER, REBECCA GAINES,                        )
JANICE JOHNSON, ELIZABETH KMIECIAK,                  )
CHAQUITTA MCCLEARY, KATHERINE                        )      Case No. 1:20-cv-01271-JPH-DLP
PAOLACCI, DAVID SLIVKA,                              )
DOMINIC TUMMINELLO, and INDIANA                      )
VOTE BY MAIL, INC., individually, and on             )
Behalf of those similarly situated,                  )
                                                     )
               Plaintiffs,                           )
                                                     )
       v.                                            )
                                                     )
PAUL OKESON, S. ANTHONY LONG,                        )
SUZANNAH WILSON OVERHOLT, and                        )
ZACHARY E. KLUTZ, in their official capacity         )
as members of the Indiana Election Commission,       )
and CONNIE LAWSON, in her official capacity          )
as the Indiana Secretary of State,                   )
                                                     )
               Defendants.                           )

                                 NOTICE OF APPEARANCE

To:    The Clerk of this Court and all parties of record:

       I am admitted in this Court, and I appear in this case as counsel for: Paul Okeson, S.

Anthony Long, Suzannah Wilson Overholt, and Zachary E. Klutz, in their official capacity as

members of the Indiana Election Commission, and Connie Lawson, in her official capacity as the

Indiana Secretary of State.


                                             Respectfully submitted,

                                             CURTIS T. HILL, JR.
                                             Indiana Attorney General
                                             Attorney No. 13999-20

Date: May 6, 2020                     By:    Jefferson S. Garn
                                             Attorney No. 29921-49
Case 1:20-cv-01271-JPH-DLP Document 8 Filed 05/06/20 Page 2 of 2 PageID #: 58




                                   Deputy Attorney General
                                   OFFICE OF INDIANA ATTORNEY GENERAL
                                   Indiana Government Center South, 5th Floor
                                   302 West Washington Street
                                   Indianapolis, Indiana 46204-2770
                                   Phone: (317) 234-7119
                                   Fax: (317) 232-7979
                                   Email: jefferson.garn@atg.in.gov




                                    -2-
